Title: John Adams’ Instructions as Minister to Great Britain, 7 March 1785
From: 
To: Adams, John


        
          March 7th: 1785
        
        Instructions for the Minister Plenipotentiary appointed to represent the United States of America at the Court of Great Britain
        Sir
        You will in a respectful but firm Manner insist that the United States be put without further Delay into Possession of all the Posts and Territories within their Limits which are now held by british Garrisons; and you will take the earliest Opportunity of transmitting the Answer you may receive to this Question.
        You will remonstrate against the Infraction of the Treaty of Peace by the Exportation of Negroes and other american Property contrary to the Stipulations on that Subject in the seventh Article of it. Upon this Head you will be supplied with various authentic Papers and Documents particularly the Correspondence between General Washington and others on the one Part, and Sir Guy Carleton on the other.—
        You will represent to the british Ministry the strong and necessary Tendency of their Restrictions on our Trade to incapacitate our Merchants in a certain Degree to make Remittances to theirs.—
        You will represent in strong Terms the Losses which many of our and also of their Merchants will sustain, if the former be unseasonably and immoderately pressed for the Payment of Debts contracted before the War. On this Subject you will be furnished with Papers in which it is amply discussed.—
        
          Chas Thomson secy..
        
       